UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6612


MALCOLM MUHAMMAD,

                Plaintiff - Appellant,

          v.

BENJAMIN ULEP, Dr.; D. TUELL, C/O; SGT. RODRIGUEZ,

                Defendants – Appellees,

          and

C. READY; C. BOONE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00055-LO-IDD)


Submitted:   August 20, 2014                 Decided:   August 22, 2014


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Malcolm    Muhammad    appeals   the   district   court’s    order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Muhammad v. Ulep, No. 1:14-cv-00055-LO-

IDD (E.D. Va. filed Apr. 10, 2014; entered Apr. 11, 2014).                 We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2